IMPORTANT NOTICE
          NOT TO BE PUBLISHED OPINION

   THIS OPINION IS DESIGNATED "NOT TO BE PUBLISHED."
   PURSUANT TO THE RULES OF CIVIL PROCEDURE
   PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
   THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
   CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
   CASE IN ANY COURT OF THIS STATE; HOWEVER,
   UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
   RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
   CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
   OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
    BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
\ BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
    DECISION IN THE FILED DOCUMENT AND A COPY OF THE
                                            .




    ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
    DOCUMENT TO THE COURT AND ALL PARTIES TO THE
    ACTION.
                                              RENDERED: DECEMBER 17, 2015
                                                         iTnr-BE\P
                                                                 i u BUS H
                                                                           /8\ 11
               $nprrmr &Turf of riffurkt
                               2015-SC-000206-MR


AMERICAN OPTICAL CORPORATION                                           APPELLANT

                                                                                    r

                  ON APPEAL FROM COURT OF APPEALS
V.                    CASE NO. 2015-CA-000060-OA
           PERRY CIRCUIT COURT NOS. 05-CI-00589 8606-CI-00571


HONORABLE WILLIAM ENGLE III,
JUDGE, PERRY CIRCUIT COURT                                              APPELLEE

AND

BURL MULLINS AND
ESTATE OF JOHN PUGH                                  REAL PARTIES IN INTEREST


                   MEMORANDUM OPINION OF THE COURT

                                   AFFIRMING

      The trial court ordered American Optical Corporation to comply with a

discovery request. American Optical filed a motion to reconsider, which the

trial court granted in part and denied in part. American Optical now seeks a

writ of prohibition to prevent the trial court's enforcement of that discovery

order. The Court of Appeals denied the petition for writ, and we affirm.

                               I. BACKGROUND.

      The underlying action alleges that former coal miners Burl Mullins and

John Pugh (Real Parties) contracted black lung disease despite years of using

respirators designed and manufactured by American Optical. Real Parties and
    other miners brought individual products liability claims against American

Optical and other respirator manufacturers and suppliers. Those suits were

consolidated into the two underlying cases pending in Perry Circuit Court:

Fred Hill, et al. v. 3M Company, et al., 05-CI-00589 and Delbert Miller, et al. v.

3M Company, et al., 06-CI-00571.

          During discovery in 2007, Real Parties requested the production of

documents relating to American Optical's design, testing, and manufacturing of

negative pressure air purifying respirator series R2000, including models

R2090 and R2090N, which were allegedly worn by Real Parties from 1974 until

the early 1990s. American Optical complied and produced 1,556 pages of

material. On June 26, 2014, 1 Real Parties filed a motion to compel discovery of

additional documents, which had allegedly been produced by American Optical

in a similarly situated case pending in Bell County. The trial court conducted

a hearing, and, on August 27, 2014, the court entered a written order

compelling the production of documents relating to all negative pressure air

purifying respirators manufactured by American Optical during the time period

1   We note that at least part of the delay in this litigation was the result of an earlier
request for a writ of prohibition against Hon. Judge Engle by Real Parties and other
miners (the Plaintiffs). 3M Co. v. Engle, 328 S.W.3d 184 (Ky. 2010), as corrected (Dec.
27, 2010). There, 3M Company and American Optical sought to depose the Plaintiffs'
attorney to support a statute of limitations argument based on the discovery rule. Id.
at 186-87. The Plaintiffs filed motions for a protective order against the deposition,
but the trial court denied them and ordered the attorney to appear to be deposed. Id.
The Plaintiffs sought a writ of prohibition from the Court of Appeals to prevent
enforcement of the order, and the Court granted the writ. Id. 3M Company and
American Optical appealed to this Court, and we reversed and vacated the issuance of
the writ. Id. at 191. In so doing, we held that the Plaintiffs waived any attorney-client
privilege with regard to the matters about which the attorney was to be deposed; thus,
the Plaintiffs did not make the showing necessary for the issuance of an extraordinary
writ because the trial court did not act erroneously in compelling the deposition. Id. at
190-91.

                                                2
in which the R2000 series respirators were manufactured, i.e. from 1947 to

1995.

        American Optical filed a motion to reconsider, arguing that the August

27 Order was overbroad and compelled production of irrelevant material. On

December 4, 2014, the trial court granted the motion in . part, limiting its

August 27 Order to include only documents relating to half mask or quarter

mask particulate removing negative pressure air purifying respirators

manufactured from 1947 to 1995. In doing so, the trial court reasoned that it

had balanced the burden on American Optical with the potential for relevant

disclosures.

        Following the December 4 Order, American Optical sought a writ of

prohibition from the Court of Appeals. The Court denied the petition, finding

that Real Parties sought relevant material and that any burden on American

Optical did not amount to a miscarriage of justice. American Optical now

brings this appeal as a matter of right. Kentucky Rule of Civil Procedure (CR)

76.36(7)(a). We set forth additional facts as necessary below.

                                 II. ANALYSIS.

      This Court has long held that writs of prohibition are extraordinary

remedies and therefore disfavored. Buckley v. Wilson,   177 S.W.3d 778, 780

(Ky. 2005). As we observed in Cox v. Braden:

      The expedited nature of writ proceedings necessitates an abbreviated
      record. This magnifies the chance of incorrect rulings that would
      prematurely and improperly cut off the rights of litigants, if the process
      were not strictly scrutinized for appropriateness. As such, the specter of
      injustice always hovers over writ proceedings, which explains why courts


                                        3
       of this Commonwealth are—and should be—loath to grant the
       extraordinary writs unless absolutely necessary.

266 S.W.3d 792, 795 (Ky. 2008). Writ cases are divided into two classes, which

are distinguished by whether the lower court arguably is (1) acting without or

beyond its jurisdiction, or (2) acting erroneously within its jurisdiction.

Southern Financial Life Ins. Co. v. Combs, 413 S.W.3d 921, 925 (Ky. 2013)

(citing Bender v. Eaton, 343 S.W.2d 799, 800 (Ky. 1961)). Because American

Optical admits that the writ sought in this case falls within the second class,

we do not address the first class.

      A second class writ of prohibition will not be granted unless the

petitioner establishes that "the lower court is acting or is about to act

erroneously, although within its jurisdiction, and there exists no adequate

remedy by appeal or otherwise," and it usually requires a showing that "great

injustice and irreparable injury will result if the petition is not granted."   Lee v.

George, 369 S.W.3d 29, 32 (Ky. 2012) (citing Hoskins v. Maricle, 150 S.W.3d 1,

10 (Ky. 2004). However, in "certain special cases" we will allow a writ to be

issued "in the absence of a showing of specific great and irreparable injury .. .

provided a substantial miscarriage of justice will result if the lower court is

proceeding erroneously, and correction of the error is necessary and

appropriate in the interest of orderly judicial administration." Bender, 343
S.W.2d at 801. Because American Optical argues a writ is necessary under

both the general irreparable injury and the miscarriage of justice pathways, we

address those prerequisites first.



                                          4
       A. Irreparable Injury.

       American Optical argues that compliance with the trial court's December

4 Order will cause irreparable injury because it mandates the production of

irrelevant material at an undue burden. Essentially, American Optical submits

that it has already produced documents that relate to the specific respirators

that Real Parties allegedly wore—models R2090 and R2090N. It argues that

the trial court's order compels disclosure of documents relating to respirators

which were not worn by Real Parties and, thus, not relevant to the issues in the

case. Furthermore, American Optical takes issue with the time frame involved.

It is undisputed that Real Parties did not use American Optical respirators

before 1974, but the December 4 Order requires production of documents

dating back to 1947. Again, American Optical argues that the order is

requiring the production of obviously irrelevant material. American Optical

posits that it is the subject of a calculated fishing expedition by Real Parties to

delay litigation and lead to potential future unrelated litigation, and that this

waste of time, money, and resources will cause irreparable injury.

      These arguments must fail. First, "showing irrelevancy is not a method

of proving great and irreparable injury. Mere possession of irrelevant

information by an opposing party is not 'something of a ruinous nature."'

Grange Mutual Ins. Co. v. Trude, 151 S.W.3d 803, 811 (Ky. 2004), as modified

(Dec. 1, 2004) (quoting Bender, 343 S.W.2d at 801.). For this reason, this

Court has been inclined to find irreparable injury primarily when the trial court

has .ordered production of privileged or confidential material.   See The St. Luke


                                         5
Hospitals, Inc. v. Kopowski, 160 S.W.3d 771, 777 (Ky. 2005) (attorney-client

privilege); Grange Mutual, 151 S.W.3d at 815 (employee personnel records);

Wal-Mart Stores, Inc. v. Dickinson, 29 S.W.3d 796, 801 (Ky. 2000) (trade

secrets). American Optical makes no argument that the documents sought are

protected by any privilege or will breach a confidence if disclosed to the

litigants. Furthermore, American Optical's assertion that disclosed material

might be used against it by unknown plaintiffs in unknown future actions is

speculation. Thus, we are not persuaded that, even if irrelevant, disclosure will

cause irreparable injury to American Optical.

       American Optical next argues that the irreparable injury is the burden of

amassing and producing the documents pursuant to the order. American

Optical estimates that compliance with the order will take weeks and require

reviewing more than 50 Bankers Boxes of documents and an unindexed

electronic database. This Court agrees with both the trial court and the Court

of Appeals that American Optical will be burdened by complying with this

order, but we also agree that this burden is not undue. Real Parties are

entitled to litigate their claims, and, as a direct result of that, they are entitled

to seek relevant discovery to prove those claims. The record clearly indicates

that the trial court weighed the requests with the burden and found both to be

proportional and reasonable. "[B]eing forced to bear the cost of defending a

lawsuit simply does not rise to the level of great and irreparable injury . . . ."

Indep. Order of Foresters v. Chauvin, 175 S.W.3d 610, 616 (Ky. 2005); see also

Fritsch v. Caudill, 146 S.W.3d 926, 930 (Ky. 2004)("As to great and irreparable


                                           6
injury, we see none. Inconvenience, expense, annoyance, and other undesirable

aspects of litigation may be present, but great and irreparable injury is not.").

American Optical's burden to comply with the December 4 Order is not undue,

disproportional, nor extraordinary and will not inflict an irreparable injury.

       B. Substantial Miscarriage of Justice.

      In the alternative, American Optical argues that this case is a "certain

special case" which does not•require a showing of irreparable injury. We have

stressed that these cases are "rare exceptions and tend to be limited to

situations where the action for which the writ is sought would violate the law,

e.g. by breaching a tightly guarded privilege or by contradicting the

requirements of a civil rule." Grange Mutual, 151 S.W.3d at 808. As outlined

in Grange Mutual, when discovery of irrelevant material could fall under this

certain special cases alternative, "we must evaluate the relevance of the

requested discovery to see if its production would be a substantial miscarriage

of justice and correction of the error is necessary and appropriate in. the

interest of orderly judicial administration." Id. at 811 (internal quotations

omitted). Thus, we must analyze the relevancy of the documents to be

produced under the December 4 Order.

      As stated above, the order compels production of documents relating to

half mask or quarter mask particulate removing negative pressure air purifying

respirators manufactured by American Optical between 1947 and 1995.

American Optical conceded in its brief that it has produced all documents




                                         7
responsive to the order from the period of 1972 through 1995; therefore, we

only address the relevance of documents between 1947 and 1972.

       American Optical argues that documents from this time frame are not

relevant for several reasons. First, Real Parties did not use American Optical

respirators before 1974; thus, documents that pre-date 1972 are irrelevant.

Second, American Optical submits that federal regulations for the testing and

approval of respirators were revised in 1972, so it should not be required to

produce documents on respirators whose designs pre-date 1972 because those

respirators were approved under earlier regulations. Finally, American Optical

argues that the scope of the order is overbroad because it includes respirators

which Real Parties did not use, as well as ones that were not used in or

marketed to the coal mining industry.

      Real Parties maintain that the scope of the order is broad by design.

Real Parties allege that American Optical knew or should have known that its

R2090 and R2090N respirator models were defective and that American Optical

knew about safer feasible alternative designs but did not market or provide

them to the coal mining industry. It is under this theory of liability that Real

Parties argue that production of documents relating to respirators designed

before 1972, as well as documents relating to respirators not used by them or

other coal miners, is relevant. Similarly, Real Parties submit that the change

in federal regulations is irrelevant to its theory of discovery; they seek

documentation of the defects known to American Optical dating back to 1947

regardless of the regulatory impact.


                                          8
      Our yardstick for relevancy is CR 26.02(1), which permits "discovery

regarding any matter, not privileged, which is relevant'to the subject matter

involved in the pending action . . . . It is not ground for objection that the

information sought will be inadmissible at the trial if the information sought

appears reasonably calculated to lead to the discovery of admissible evidence."

Furthermore, in the products liability context, we held that discovery includes

the right to investigate to determine similarity.   Volvo Car Corp. v. Hopkins, 860
S.W.2d 777, 779 (Ky. 1993).

      We agree with Real Parties that the material sought by the order is

sufficiently relevant that compelling production would not be a substantial

miscarriage of justice. Viewed in the context of Real Parties' theory of liability,

the order is aimed at producing ) documents proving that either American

Optical knew of defects or knew of safer alternative technologies and did not

make them available to the coal mining industry. If the latter is true, such

proof would most likely be found in documents relating to respirators not used

by Real Parties. In other words, Real Parties have the right to investigate

similarity, or absence thereof, in other respirators manufactured by American

Optical. Moreover, we agree that one way to prove American Optical knew of

defects or better technology before 1974 is to introduce documents or

statements which pre-date 1974. Nonetheless, it seems reasonable to limit this

search to the earliest year of R2000 series production: 1947. Finally, we agree

that the change in federal regulations is irrelevant to American Optical's

knowledge. Federal compliance is not at issue in this case; what the Real

                                          9
Parties seek and what is at issue is American Optical's knowledge regarding

respirator defects and safer alternative technology.

       We are convinced that the documents to be produced pursuant to the

December 4 Order are sufficiently relevant to the subject matter of the action

and reasonably calculated to lead to admissible evidence that production would

not be a substantial miscarriage of justice. Accordingly, American Optical has

failed to prove either an irreparable injury or a substantial miscarriage of

justice; therefore, it has failed to establish a necessary prerequisite for a second

class writ of prohibition. The petition for writ must be denied.

                               III. CONCLUSION.

      For the reasons stated above, we affirm the Court of Appeals's denial of

American Optical's petition for writ of prohibition.

      Minton, C.J.; Abramson, Cunningham, Keller, Noble, and Venters, JJ.,

sitting. All concur. Wright, J., not sitting.


COUNSEL FOR APPELLANT:

Robert Michael Connolly
Carol Dan Browning
Whitney Frazier Watt
Kristina M. Wetterer
Stites & Harbison, PLLC


COUNSEL FOR APPELLEES/REAL PARTIES IN INTEREST:

Nathaniel Leslie Collins
Adam Peter Collins
Collins 86 Collins, PSC




                                         10